Name: 84/38/EEC: Commission Decision of 11 January 1984 authorizing Greece to take protective measures in respect of certain imports
 Type: Decision_ENTSCHEID
 Subject Matter: industrial structures and policy;  Europe;  international trade;  trade policy
 Date Published: 1984-01-28

 Avis juridique important|31984D003884/38/EEC: Commission Decision of 11 January 1984 authorizing Greece to take protective measures in respect of certain imports Official Journal L 023 , 28/01/1984 P. 0037 - 0039*****COMMISSION DECISION of 11 January 1984 authorizing Greece to take protective measures in respect of certain imports (84/38/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 130 thereof, Whereas by Decisions 83/41/EEC (1) and 83/94/EEC (2) the Commission authorized Greece to adopt protective measures in respect of imports of certain products; Whereas in its letter of 30 December 1983 the Greek Government asked the Commission for permission to take additional protective measures in certain sectors, pursuant to Article 130 of the Act of Accession of Greece; Whereas the Greek authorities provided the Commission with sufficient data to enable the latter to confirm the persistence of serious difficulties in certain sectors covered by the abovementioned protective measures; Whereas, when the abovementioned Decisions came into effect, existing stocks were such as to restrict opportunities for increased production in the industrial sectors in question during the reference period but did not allow the protective measures authorized by the Commission to produce the desired effects; Whereas, consequently, it was only possible to initiate the restructuring of these sectors in the second half of 1983; whereas, therefore, imports of these products originating in or coming from other Member States must continue to be restricted in order to enable these restructuring measures to produce their intended effects; Whereas these import restrictions must be accompanied by a monitoring system in respect of imports of the same products originating in non-member countries; Whereas it is appropriate that the measures designed to improve and restore to balance the situation in these sectors should be continued for a further 10 months in order to adapt the sectors to Community competition; Whereas the provisions adopted cannot, at all events, be expected to restrict imports of each of the products in question to a level below that of actual imports during the corresponding period of 1983; Whereas, if the restricted amounts laid down by the Commission in the abovementioned Decisions are not used up, the Greek authorities must authorize the import of the remaining amounts in addition to the quantities specified in this Decision; Whereas the volume of imports of the products in question constitutes an even greater source of difficulty in view of the fact that the level of employment in these sectors continues to give cause for concern; Whereas the furniture sector is characterized by a substantial number of small units scattered throughout the country; whereas this geographical distribution renders the reorganization and restructuring of this sector with a view to the achievement of economies of scale particularly difficult; whereas, in order to attain this end, the Greek Government has promoted forms of industrial cooperation designed to bring together several production units in a single undertaking in a region where the main outlets of the sector are located, and has encouraged the establishment of a common sales promotion organization; Whereas the situation in the construction sector did not improve in the course of the past year, since the index of production fell by 12 % in the first 10 months of 1983 compared with the same period in 1982; whereas the market in porcelain sanitary ware or cast-iron taps, cocks and valves and ceramic tiles is directly dependent on developments in this sector; whereas major investments designed to rationalize and modernize the manufacture of these four products are now in progress, in particular, in order to adjust supply to changing consumer requirements; whereas this change in production requires both more modern equipment and detailed market research; whereas these activities are being conducted in conjunction with other enterprises operating in the common market; Whereas, in the cigarette sector, the increasing demand for American-style cigarettes requires both an improvement in product quality, which is now taking place as a result of cooperation with foreign undertakings, and a reorganization of agricultural production in this sector, since the eastern tobacco on which it was formerly based is now less favoured by consumers; Whereas, since the sectors concerned are still affected by certain structural deficiencies, an immediate return to an unrestricted system could compromise the reforms introduced; Whereas the Commission is not in possession of sufficient data to define limits on cigarette imports for the period in question; whereas the Commission will adopt a decision specifying such limits before 1 February 1984; Whereas, in order to ensure a fair distribution of the authorized quantities between both the Member States and the operators in question, Greece must take account of existing trade patterns; Whereas the satisfactory implementation of the provisions of this Decision necessitates the definition of particularly precise rules as regards application and management; Whereas it is appropriate that the Commission should carry out a permanent check on the data relating to the sectors in question and that, in this connection, it should reserve the right to amend upwards the quantities given herein, and to amend or repeal this Decision; Whereas, in the light of the Commission's examination of the economic difficulties affecting the sectors in question, the restrictions introduced represent measures which, whilst making it possible to achieve the desired objective, entail the minimum disruption to the functioning of the common market, HAS ADOPTED THIS DECISION: Article 1 Greece is authorized to limit imports to Greece of the products listed in Article 2, or to keep such products under surveillance, until 31 October 1984. Article 2 1. Imports of furniture falling within subheadings 94.01 B and 94.03 B of the Common Customs Tariff (excluding NIMEXE codes 94.01-20 and 91) and originating in or coming from non-member countries shall be limited to 2 820 tonnes. 2. Imports of china wash-basins and other ceramic products falling within heading No 69.10 of the Common Customs Tariff and originating in or coming from non-member countries shall be limited to 1 920 tonnes. 3. Imports of cast-iron baths (NIMEXE code 73.38-71) originating in or coming from the Member States shall be limited to 1 200 tonnes. 4. Imports of taps, cocks, etc. (NIMEXE codes 84.61-31, 35, 41, 45, 59, 69 and 99), of a weight per piece of five kilograms or less, originating in or coming from the Member States shall be limited to 2 000 tonnes. 5. Imports of tiles (NIMEXE codes 69.08-40, 63, 75, 85, 99) originating in or coming from the Member States shall be limited to 34 440 tonnes. 6. Imports of cigarettes falling within subheading 24.02 A of the Common Customs Tariff and originating in or coming from the Member States shall be subject to the monitoring system set out in Article 4. The Commission shall before 1 February 1984 take a decision laying down the limitations applicable to such products. 7. Imports of the products referred to in paragraphs 1 to 6, originating in or coming from non-member countries, shall be subject to the monitoring system set out in Article 4. Article 3 The implementation of this Decision shall in no event restrict imports of any of the products referred to in Article 2 to a level lower than that of the imports actually effected during the corresponding period of 1983. The limitations laid down in this Decision are granted without prejudice to the obligation on the part of the Greek authorities to use up the limits laid down by the Commission in Decisions 83/41/EEC and 83/94/EEC. Article 4 In implementing the monitoring system for the products referred to in Article 2, Greece shall make the importation of such products subject to the presentation of an import authorization which shall be granted by its authorities free of charge, and for any quantity requested, within not more than five working days from the submission of the application. Import authorizations granted in respect of imports of cigarettes falling within subheadings 24.02 A of the Common Customs Tariff and originating in or coming from the Member States may, however, be limited to quantities corresponding to ten-twelfths of the quantities of such products imported in 1983. The Greek authorities shall inform the Commission forthwith of any appreciable increase in the imports from non-member countries of the products referred to in Article 2 in relation to the situation on the date this Decision takes effect. Article 5 The Greek authorities shall send the Commission the data relating to the imports effected not later than 15 February 1984 for the period commencing on the date on which this Decision takes effect, and on the 15th of each month until the expiration of this Decision for the earlier periods. The data, broken down by country, shall include both the quantities of products actually imported and the import authorizations granted. Article 6 In administering the import restrictions laid down in this Decision, the Greek authorities shall observe the existing patterns of trade with respect both to the countries of origin and last export of the products concerned and to the operators concerned. Article 7 The Greek authorities shall issue the import authorizations in respect of the products subject to the restriction laid down in this Decision not later than 31 March 1984. They shall be granted for the whole of the quota assigned to each of the importers referred to in Article 6. The quotas reserved for new operators shall not exceed 10 % of the total quantities applicable to each product. Any unused portions of the quotas thus assigned to new importers shall be redistributed not later than 31 May 1984 to the existing importers referred to in Article 6. Article 8 The Commission shall ensure that the implementation and administration of this Decision is kept under constant review and reserves the right to modify or repeal it. Furthermore, on the basis of the results obtained and subject to verification of the data relating to the sectors concerned, it may, if need be, revise the limits applicable to the last five months during which this Decision is applicable. Article 9 This Decision shall take effect on 11 January 1984 and cease to have effect on 1 November 1984. For each of the sectors concerned the Greek authorities may deduct from the limits laid down in this Decision the total volume of imports effected between 1 January 1984 and the date on which this Decision takes effect. Article 10 This Decision is addressed to the Member States. Done at Brussels, 11 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 37, 9. 2. 1983, p. 13. (2) OJ No L 58, 5. 3. 1983, p. 10.